UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934Date of Report (Date of Earliest Event Reported): December 30, 2016 PixarBio Corporation(Name of Small Business Issuer in its Charter) Delaware47-1945113(State or Jurisdiction of Incorporation or Organization)(I.R.S. Employer Identification No.)200 Boston Avenue, Suite 1875Medford, MA 02155(Address of principal executive offices)(617) 803-8838(Telephone Number of Principal Executive Offices)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure.PixarBio Corporation (the “Company”) issued a press release, dated January 5, 2017, in which the Company announced that it sold to Henry Sargent all of the membership interests in Buddhi Mat LLC, the Company’s wholly owned subsidiary. ITEM 9.01 Financial Statements and Exhibits.(d) Exhibits Exhibit No.Description99.1Press Release dated January 5, 2017– PixarBio Corporation (“PixarBio”) Entered into an Agreement with Henry Sargent, to Sell to Him all of the Membership Interests in PixarBio’s Wholly Owned Subsidiary Buddhi Mat LLC 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PixarBio Corporation Dated: January 5, 2017By:/s/ Francis M. Reynolds Name:Francis M. ReynoldsTitle:Chief Executive Officer 3
